 


116 HR 2779 RH: Legislative Branch Appropriations Act, 2020
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
 Union Calendar No. 41 
116th CONGRESS 1st Session 
H. R. 2779 
[Report No. 116–64] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2019 
Mr. Ryan, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Legislative Branch for the fiscal year ending September 30, 2020, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Legislative Branch for the fiscal year ending September 30, 2020, and for other purposes, namely:  ILEGISLATIVE BRANCH House of Representatives Salaries and ExpensesFor salaries and expenses of the House of Representatives, $1,350,725,000, as follows: House Leadership OfficesFor salaries and expenses, as authorized by law, $28,428,000, including: Office of the Speaker, $7,964,000, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,955,000, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $8,682,000, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $2,456,000, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,904,000, including $5,000 for official expenses of the Minority Whip; Republican Conference, $2,406,000; Democratic Caucus, $2,061,000: Provided, That such amount for salaries and expenses shall remain available from January 3, 2020 until January 2, 2021.Members’ Representational Allowances Including Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $615,000,000.Allowance for Compensation of Interns in Member Offices For the allowance established under section 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a) for the compensation of interns who serve in the offices of Members of the House of Representatives, $11,025,000, to remain available through December 31, 2020: Provided, That notwithstanding section 120(b) of such Act, an office of a Member of the House of Representatives may use not more than $25,000 of the allowance available under this heading during calendar year 2020.Allowance for Compensation of Interns in House Leadership OfficesFor the allowance established under section 113 of this Act for the compensation of interns who serve in House leadership offices, $365,000, to remain available through December 31, 2020: Provided, That of the amount provided under this heading, $200,000 shall be available for the compensation of interns who serve in House leadership offices of the majority, to be allocated among such offices by the Speaker of the House of Representatives, and $165,000 shall be available for the compensation of interns who serve in House leadership offices of the minority, to be allocated among such offices by the Minority Floor Leader. Committee Employees Standing Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $135,359,000: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2020, except that $2,850,000 of such amount shall remain available until expended for committee room upgrading. Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $24,269,000, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2020. Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $245,736,000, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, and including not more than $25,000 for official representation and reception expenses, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, $32,228,000, of which $3,120,000 shall remain available until expended; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $22,071,000, of which $10,267,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $164,308,000, of which $11,639,000 shall remain available until expended; for salaries and expenses of the Office of Diversity and Inclusion, $1,000,000; for salaries and expenses of the Office of the Whistleblower Ombudsman, $750,000; for salaries and expenses of the Office of the Inspector General, $5,019,000; for salaries and expenses of the Office of General Counsel, $1,518,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,088,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,419,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $11,937,000; for salaries and expenses of the Office of Interparliamentary Affairs, $814,000; for other authorized employees, $584,000. Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $290,543,000, including: supplies, materials, administrative costs and Federal tort claims, $526,000; official mail for committees, leadership offices, and administrative offices of the House, $190,000; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $262,000,000, to remain available until March 31, 2021; salaries and expenses for Business Continuity and Disaster Recovery, $17,668,000, of which $5,000,000 shall remain available until expended; transition activities for new members and staff, $4,489,000, to remain available until expended; Wounded Warrior Program, $3,000,000, to remain available until expended; Office of Congressional Ethics, $1,670,000; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $1,000,000. Administrative Provisions  110.Requiring amounts remaining in Members’ representational allowances to be used for deficit reduction or to reduce the Federal debt  (a)Notwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—members’ representational allowances shall be available only for fiscal year 2020. Any amount remaining after all payments are made under such allowances for fiscal year 2020 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).
(b)The Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section. (c)As used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress. 
111. Limitation on amount available to lease vehicles None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month. 112.Allowance for compensation of interns in member offices (a)Section 120(f) of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a(f)) is amended by striking the period at the end and inserting the following: , and such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year..  
(b)The amendment made by subsection (a) shall take effect as if included in the enactment of section 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a).  113.Allowance for Compensation of Interns in House Leadership Offices (a)There is established for the House of Representatives an allowance which shall be available for the compensation of interns who serve in House leadership offices.
(b)Section 104(b) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(b)) shall apply with respect to an intern who is compensated under the allowance under this section in the same manner as such section applies with respect to an intern who is compensated under the Members’ Representational Allowance. (c)In this section —
(1)the term “House leadership office” means, with respect to a fiscal year, any office for which the appropriation for salaries and expenses of the office for the fiscal year is provided under the heading House Leadership Offices in the Act making appropriations for the Legislative Branch for the fiscal year; and (2)term “intern”, with respect to a House leadership office, has the meaning given such term with respect to a Member of the House of Representatives in section 104(c)(2) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(c)(2)).
(d) There are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year. 114.Cybersecurity assistance for house of representativesThe head of any Federal entity that provides assistance to the House of Representatives in the House's efforts to deter, prevent, mitigate, or remediate cybersecurity risks to, and incidents involving, the information systems of the House shall take all necessary steps to ensure the constitutional integrity of the separate branches of the government at all stages of providing the assistance, including applying minimization procedures to limit the spread or sharing of privileged House and Member information.
115.Rescissions of Funds
(a) Of the unobligated balances available from prior appropriations Acts from the revolving fund established under House Resolution 94, Ninety Eighth Congress, agreed to February 8, 1983, as enacted into permanent law by section 110 of the Congressional Operations Appropriations Act, 1984 (2 U.S.C. 4917), $1,000,000 is hereby rescinded. (b)Of the unobligated balances available from prior appropriations Acts from the revolving fund established in the item relating to Stationery under the heading House of Representatives, Contingent Expenses of the House in the first section of the Legislative Branch Appropriation Act, 1948 (2 U.S.C. 5534), $4,000,000 is hereby rescinded.Use of available balances of expired appropriations(Including transfer of funds)
116.
(a) Subject to section 119 of the Legislative Branch Appropriations Act, 2018 (2 U.S.C. 5511), available balances of expired appropriations for the House of Representatives shall be available to the House of Representatives— (1)for the payment of a death gratuity which is specifically appropriated by law and which is made in connection with the death of an employee of the House of Representatives, without regard to the fiscal year in which the payment is made; and 
(2)for deposit into the account established under section 109 of the Legislative Branch Appropriations Act, 1998 (2 U.S.C. 5508) for making payments of the House of Representatives to the Employees’ Compensation Fund under section 8147 of title 5, United States Code, and for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the House.  (b) This section shall apply with respect to funds appropriated or otherwise made available in fiscal year 2020 and each succeeding fiscal year. 
117.Reduction in amount of tuition charged for children of employees of house child care center
 (a) Section 312(d) of the Legislative Branch Appropriations Act, 1992 (2 U.S.C. 2062(d)) is amended by adding at the end the following new paragraph: ‘‘(4) In the case of a child of an employee of the center who is furnished care at the center, the Chief Administrative Officer shall reduce the amount of tuition otherwise charged with respect to such child during a month by the greater of—
“(A)50 percent; or “(B)such percentage as may be necessary to ensure that the total amount of tuition paid by the employee with respect to all children of the employee who are furnished care at the center during the month does not exceed $1,000.’’.
(b)Section 312(d)(2) of such Act (2 U.S.C. 2062(d)(2)) is amended by inserting after similar benefits and programs the following: (including the subsidies provided on behalf of employees of the center as a result of reductions in the amount of tuition otherwise charged with respect to children of such employees under paragraph (4)). (c)The amendments made by this section shall apply with respect to fiscal year 2020 and each succeeding fiscal year. 
JOINT ITEMSFor Joint Committees, as follows: Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate. Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $11,563,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows: Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1)an allowance of $2,175 per month to the Attending Physician; 
(2)an allowance of $1,300 per month to the Senior Medical Officer; (3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; 
(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5)$2,800,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,868,260, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of Congressional Accessibility Services Salaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,509,000, to be disbursed by the Secretary of the Senate. CAPITOL POLICESalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $378,062,000, of which overtime shall not exceed $47,048,000 unless the Committees on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee.General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $85,279,000, to be disbursed by the Chief of the Capitol Police or his designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2020 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security. Administrative Provision 118.Section 908(c) of the Emergency Supplemental Act, 2002 (2 U.S.C. 1926(c)), is amended by striking $40,000 and inserting $60,000.  
OFFICE OF CONGRESSIONAL WORKPLACE RIGHTSSalaries and ExpensesFor salaries and expenses necessary for the operation of the Office of Congressional Workplace Rights, $6,333,000, of which $1,000,000 shall remain available until September 30, 2021, and of which not more than $1,000 may be expended on the certification of the Executive Director in connection with official representation and reception expenses. CONGRESSIONAL BUDGET OFFICE Salaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $52,666,000.OFFICE OF TECHNOLOGY ASSESSMENTSalaries and ExpensesFor necessary expenses in carrying out the Technology Assessment Act of 1972 (Public Law 92–484; 2 U.S.C. 471 et. seq.), $6,000,000, to remain available until September 30, 2021.ARCHITECT OF THE CAPITOL  Capital Construction and Operations(Including transfer of funds) For salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $124,704,000: Provided, That $10,000,000 of the funding provided shall be available until September 30, 2024 for transfer (in accordance with section 306 of the Legislative Branch Appropriations Act, 1997; 2 U.S.C. 1862) in whole or in part to the other appropriations accounts of the Architect of the Capitol for high priority construction and renovation projects as well as project management and information technology needs: Provided further, That the Architect of the Capitol may not make such a transfer unless the Architect submits to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for the funds which are to be transferred and the Committees approve the plan.Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $45,912,000, of which $18,599,000 shall remain available until September 30, 2024. Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $19,336,000, of which $7,600,000 shall remain available until September 30, 2024.House Office Buildings(Including transfer of funds)For all necessary expenses for the maintenance, care and operation of the House office buildings, $153,273,000, of which $30,300,000 shall remain available until September 30, 2024, and of which $62,000,000 shall remain available until expended for the restoration and renovation of the Cannon House Office Building: Provided, That of the amount made available under this heading, $8,000,000 shall be derived by transfer from the House Office Building Fund established under section 176(d) of the Continuing Appropriations Act, 2017, as added by section 101(3) of the Further Continuing Appropriation Act, 2017 (Public Law 114–254; 2 U.S.C. 2001 note). Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $102,557,000, of which $18,900,000 shall remain available until September 30, 2024: Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2020. Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $86,833,000, of which $57,500,000 shall remain available until September 30, 2024. Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computing Facility, and Architect of the Capitol security operations, $52,840,000, of which $26,500,000 shall remain available until September 30, 2024. Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $15,822,000, of which $4,000,000 shall remain available until September 30, 2024: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146).  Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $23,391,000.Administrative Provision 119.No bonuses for contractors behind schedule or over budget 
(a)None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program. (b)This section shall apply with respect to fiscal year 2020 and each succeeding fiscal year. 
LIBRARY OF CONGRESS Salaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; information technology services provided centrally; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $507,303,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2020, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150): Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,000,000: Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: Provided further, That of the total amount appropriated, $9,110,000 shall remain available until expended for the digital collections and educational curricula program: Provided further, That of the total amount appropriated, $1,350,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System: Provided further, That of the total amount appropriated, $250,000 shall remain available until expended for the Surplus Books Program to promote the program and facilitate a greater number of donations to eligible entities across the United States: Provided further, That of the total amount appropriated, $3,587,000 shall remain available until expended for the Veterans History Project to continue digitization efforts of already collected materials, reach a greater number of veterans to record their stories, and promote public access to the Project: Provided further, That of the total amount appropriated, $5,000,000 shall remain available until expended for the development of the Library's Visitor Experience project, and may be obligated and expended only upon written approval by the Chair and ranking minority member of the Subcommittee on the Legislative Branch of the Committee on Appropriations of the House of Representatives and by the Chair and ranking minority member of the Subcommittee on the Legislative Branch of the Committee on Appropriations of the Senate, following review of a project budget justification and cost estimate. Copyright Office Salaries and expensesFor all necessary expenses of the Copyright Office, $91,856,000, of which not more than $43,221,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2020 under sections 708(d) and 1316 of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That not more than $6,482,000 shall be derived from collections during fiscal year 2020 under sections 111(d)(2), 119(b)(3), 803(e), and 1005 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $49,703,000: Provided further, That of the total amount appropriated under this heading, not less than $17,100,000 is for modernization initiatives, of which $10,000,000 shall remain available until September 30, 2021: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e). Congressional Research Service Salaries and expensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $119,889,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate: Provided further, That this prohibition does not apply to publication of non-confidential Congressional Research Service (CRS) products: Provided further, That a non-confidential CRS product includes any written product containing research or analysis that is currently available for general congressional access on the CRS Congressional Intranet, or that would be made available on the CRS Congressional Intranet in the normal course of business and does not include material prepared in response to Congressional requests for confidential analysis or research. Books for the Blind and Physically Handicapped Salaries and expensesFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $56,945,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual. Administrative Provision  120.Reimbursable and revolving fund activities  (a) For fiscal year 2020, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $231,975,000. 
(b)The activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch. GOVERNMENT PUBLISHING OFFICE Congressional Publishing (including transfer of funds)For authorized publishing of Congressional information and the distribution of Congressional information in any format; publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,000,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioner or Delegates authorized under section 906 of title 44, United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis. Public Information Programs of the Superintendent of Documents Salaries and expenses (including transfer of funds)For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications in any format, and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $31,296,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2018 and 2019 to depository and other designated libraries: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate. Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $6,704,000, to remain available until expended, for information technology development and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses: Provided further, That the Business Operations Revolving Fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code: Provided further, That the Business Operations Revolving Fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: Provided further, That activities financed through the Business Operations Revolving Fund may provide information in any format: Provided further, That the Business Operations Revolving Fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at Government Publishing Office's passport facility in the District of Columbia. GOVERNMENT ACCOUNTABILITY OFFICE Salaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $615,604,000: Provided, That, in addition, $24,800,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.  
OPEN WORLD LEADERSHIP CENTER TRUST FUNDFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $5,800,000: Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia. JOHN C. STENNIS CENTER FOR PUBLIC SERVICE TRAINING AND DEVELOPMENTFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000.  IIGENERAL PROVISIONS 201.MAINTENANCE AND CARE OF PRIVATE VEHICLESNo part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration. 
202.FISCAL YEAR LIMITATIONNo part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2020 unless expressly so provided in this Act. 203.RATES OF COMPENSATION AND DESIGNATIONWhenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto. 
204.CONSULTING SERVICESThe expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law. 205.COSTS OF LBFMCAmounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000. 
206.LIMITATION ON TRANSFERSNone of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 207.GUIDED TOURS OF THE CAPITOL (a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate, unless through regulations as authorized by section 402(b)(8) of the Capitol Visitor Center Act of 2008 (2 U.S.C. 2242(b)(8)). 
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol. 208.Limitation on Telecommunications Equipment Procurement (a)None of the funds appropriated or otherwise made available under this Act may be used to acquire telecommunications equipment produced by Huawei Technologies Company, ZTE Corporation or a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency, office, or other entity acquiring the equipment or system has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; (2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the Federal Bureau of Investigation and other appropriate agencies; and 
(3)in consultation with the Federal Bureau of Investigation or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation. (b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation strategy for any identified risks; (2)determined, in consultation with NIST and the Federal Bureau of Investigation, that the acquisition of such system is in the vital national security interest of the United States; and 
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate in a manner that identifies the system intended for acquisition and a detailed description of the mitigation strategies identified in (1), provided that such report may include a classified annex as necessary. 209.Prohibition on Certain Operational Expenses (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities or other official government activities. 210.Plastic Waste Reduction All agencies and offices funded by this Act that contract with a food service provider or providers shall confer and coordinate with such food service provider or providers, in consultation with disability advocacy groups, to eliminate or reduce plastic waste, including waste from plastic straws, explore the use of biodegradable items, and increase recycling and composting opportunities. 
211.Authority to Hire Individuals Covered by the Deferred Action for Childhood Arrivals Program Notwithstanding any other provision of law, an entity may use amounts appropriated or otherwise made available under this Act to pay the compensation of an officer or employee without regard to the officer’s or employee’s immigration status if the officer or employee has been issued an employment authorization document under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, dated June 15, 2012. . This Act may be cited as the Legislative Branch Appropriations Act, 2020.  
 
 
May 16, 2019 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
